DETAILED ACTION
This is a response to the Applicants' filing on 9/11/20. In virtue of this filing, claims 1-20 are currently presented in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS)s submitted on 9/11/20 and 1/29/21 are in compliance with the provisions of 37 CFR 1.97 &1.98.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claim 15 is objected to because of the following informalities:
Regarding claim 12, line 1, should be deleted “15” and should be inserted ---1---.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over by Sooch et al (US Pub. No: 2018/007770).
Regarding claim 1, illumination device of  Sooch et al is capable of performing that, a method for circadian lighting in a home automation system, comprising:  receiving, in a user interface of an electronic device(figure 9-10C) , user selections of color temperature and intensity for a structure having a plurality of rooms that define a circadian lighting curve(figure 7, remote controller. Dimmer, interface and figure 10C for color temperature and intensity); receiving, in the user interface, a user selection of a 
Regarding claim 2, the illumination device of Sooch et al is capable of performing that, further comprising: updating the optimal color temperature and/or dimming value in response to changes in current color temperature or intensity of lighting in the outdoor environment. Paragraph [0048-0049].
Regarding claim 3, the illumination of Sooch et al is capable of performing that, further comprising: sending the individual sets of lighting commands to respective lighting control devices for the room; and translating the individual sets of lighting commands to digital control values, analog signals or modulated power that is sent to individual lighting devices. Paragraph [0048-0049].
Regarding claim 4, the illumination of Sooch et al is capable of performing that,  wherein the one or more lighting control devices include one or 2 more lighting controllers, wireless gateways or dimmers. 


Regarding claim 6, the illumination of Sooch et al is capable of performing that, wherein the time period is a predefined time period defined based on at least one of a celestial reference or a specific clock time. Figures 7, 9, paragraphs [0085-0088].
Regarding claim 7, the illumination of Sooch et al is capable of performing that,  wherein the predefined time period is one of a plurality of pre- defined time periods that each have a different color temperature and intensity. Figures 7, 9, paragraphs [0085-0088].
Regarding claim 8, the illumination device of Sooch et al is capable of performing that, wherein the determining the current color temperature and intensity of the outdoor environment is performed by an outdoor sensor (figure 7, temperature sensor (58) and ambient sensor, paragraph [0064] for both a temperature sensor and an optical sensor to measure ambient light conditions or output characteristics of LED chains 40).
Regarding claim 9, the illumination device of Sooch et al is capable of performing that, further comprising: providing a preview in the user interface including an indication of the optimal color temperature and intensity for at least one time. Figures 7 and 9-10C.
Regarding claim 10, an illumination device of Sooch et al is capable of performing that, a home automation system for providing circadian lighting, comprising: a control application (app)(remote controller (84), interface (52) and  a dimmer(62) as shown in figure 7) for executing on a control device configured to provide a user interface(also see figures 9-10C for user) arranged to receive user selections of a color temperature and an intensity that define a circadian lighting curve(figure 17 for 
Regarding claim 11, the illumination device of Sooch et al is capable of performing that, wherein the host controller (remote controller (84) and interface (52)) is further configured to update the optimal color temperature and/or dimming value in response to changes in current color 3 temperature or intensity of lighting in the outdoor environment. Paragraphs [0048-0049].
Regarding claim 12, an illumination device of Sooch et al is capable of performing that, a non-transitory electronic device readable medium having software stored thereon that when executed by one or more electronic devices is operable to(figures 7-10c): receive user selections of color temperature and intensity for a structure having a plurality of rooms that define a circadian lighting curve;  receive a user selection of a room of the plurality of rooms in which to activate circadian lighting; calculate an optimal color temperature and dimming value by combining color temperature and intensity from the circadian lighting curve and the current color temperature and intensity of lighting from a sensor, wherein the optimal color temperature and dimming value differs from the color temperature and intensity from the circadian lighting curve; and  convert the optimal color temperature and dimming value into individual sets of lighting commands that control individual lighting devices of the room. Paragraphs [0054-0094].

Regarding claim 14, the illumination device of Sooch et al is capable of performing that, wherein the software when executed is further operable to:  send the individual sets of lighting commands to respective lighting control devices for the room; and translate the individual sets of lighting commands to digital control values, analog signals or modulated power that is sent to individual lighting devices. Figures 7, 9, paragraphs [0085-0088].
Regarding claim 15, the illumination device of Sooch et al is capable of performing that, wherein the one or more lighting control devices include one or more lighting controllers, wireless gateways or dimmers.  Figure 7, paragraphs [0064-0076].
Regarding claim 16, the illumination device of Sooch et al is capable of performing that, wherein the software when executed is further operable to: compare a current time from a system clock to a time period; and in response to the current time falling within the time period, calculate the optimal 5 color temperature and dimming value, and convert the optimal color temperature and 6 dimming value into individual sets of lighting commands. Figure 7, paragraphs [0064-0076].
Regarding claim 17, the illumination device of Sooch et al is capable of performing that, wherein the time period is a predefined time period defined based on at least one of a celestial reference or a specific clock time. Figure 7, paragraphs [0064-0076].
Regarding claim 18, the illumination device of Sooch et al is capable of performing that, wherein the predefined time period is one of a plurality of predefined time periods that each have a different color temperature and intensity. Figure 7, paragraphs [0064-0076].

Regarding claim 20, the illumination device of Sooch et al is capable of performing that, wherein the soft- ware when executed is further operable to: provide a preview including an indication of the optimal color temperature and intensity for at least one time. Figure 7, paragraphs [0064-0076].
Citation of pertinent prior art
 	The prior art made of record and not relied upon is considered pertinent to applicants' disclosure. See prior arts/references listed on the PTO-892 form attached.
Inquiry
	     Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817.  The examiner can normally be reached on 6 AM to 3:00 PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taningco Alexander H can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




 
/Minh D A/
Primary Examiner
Art Unit 2844